UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1147



TERRI BAKER,

                                              Plaintiff - Appellant,

          versus


GREYHOUND BUS LINE; RAY ROBINSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-3239-JFM)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terri Baker, Appellant Pro Se.     Karla Grossenbacher, Emily R.
Friedman, SEYFARTH SHAW, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terri Baker appeals the district court’s order denying her

suit alleging discrimination based on race and disability. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.        See Baker v.

Greyhound Bus Line, No. CA-02-3239-JFM (D. Md. Jan. 14, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2